FILED
                            NOT FOR PUBLICATION
                                                                            NOV 16 2021
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT

MARTIN RAMOS-REYES,                              No. 18-72590

              Petitioner,                        Agency No. A070-974-306

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 8, 2021**
                                  Portland, Oregon

Before: GRABER and CHRISTEN, Circuit Judges, and R. COLLINS,*** District
Judge.

      Petitioner Martin Ramos-Reyes seeks review of the Board of Immigration

Appeals’ (“BIA”) final order denying his requests for cancellation of removal,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.
withholding of removal, asylum, and protection under the Convention Against

Torture. We deny the petition in part and dismiss it in part.

      1. The BIA correctly held that Petitioner’s conviction under Oregon’s law

prohibiting cockfighting constitutes a crime involving moral turpitude. In Ortega-

Lopez v. Barr, 978 F.3d 680, 687 (9th Cir. 2020), we deferred to the BIA’s

conclusion that a conviction under the federal cockfighting statute is a crime

involving moral turpitude. Petitioner’s argument that his conduct was dissimilar

from that in Ortega-Lopez because he was convicted merely of possessing a

fighting bird is unavailing. Oregon’s law allows conviction only if the owner

knows and intends that the bird will be used in cockfighting or trains the bird for

cockfighting. Or. Rev. Stat. § 167.428(2).

      2. Because the BIA considered Petitioner’s “imputed nationality” argument

on de novo review, any error committed by the immigration judge was harmless.

Brezilian v. Holder, 569 F.3d 403, 411 (9th Cir. 2009). Before us, Petitioner does

not challenge the BIA’s conclusion that, by submitting insufficient evidence of

imputed nationality, Petitioner was ineligible for withholding of removal.

      3. We lack jurisdiction over Petitioner’s arguments as to the merits of his

asylum application. Petitioner does not challenge the determination that his




                                          2
asylum application was time-barred, and thus he has failed to exhaust

administrative remedies. Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

       4. We lack jurisdiction over the question whether the immigration judge

violated due process when denying Petitioner’s application under the Convention

Against Torture. The BIA correctly determined that Petitioner did not

meaningfully raise this argument on appeal from the immigration judge’s decision

and, similarly, he fails to raise it sufficiently here. Id.

       PETITION DENIED IN PART and DISMISSED IN PART.




                                             3